Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
As per the instant Application having Application number 16/819,595, the examiner acknowledges the applicant's submission of the amendment dated 10/8/2021.  Claims 1, 9, 11 and 13-14 have been amended; claims 8 and 10 have been canceled; and claims 15-22 have been added. Claims 1-7, 9 and 11-22 are pending. 

REASONS FOR ALLOWANCE
	Per the instant office action, claims 1-7, 9 and 11-22 are considered as allowable subject matter. 
	The reasons for allowance of claim 1 are the following: In interpreting the pending claim(s), in light of the Specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record; neither anticipates, nor renders obvious the recited combination as a whole; including “reserving space within a dedicated metadata storage region (DMSR); in response to determining that accommodating a storage request requires use of the reserved space, entering a restricted write model wherein determining that accommodating the storage request requires use of the reserved space includes: calculating a remaining amount, R, of space in the DMSR; determining an amount, N, of new metadata needed to accommodate the storage request; and given a size, P, of the reserved space, determining that R-N<P;  while operating in the restricted write mode, using the reserved space in a process that frees space within the DMSR outside the reserved space; and exiting the restricted write mode in response to freeing space within the DMSR outside the reserved space.”
Independent claims 13 and 14 are allowed for the reasons indicated above with respect to claim 1.
	Dependent claims 2-7, 9, 11-12 and 15-22 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571) 272-4098098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



October 16, 2021
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135